BERDON, J.,
dissenting. In the course of her employment with the defendant, the New Haven Register, Inc. *729(Register), Grazyna Ziolo severely injured the plaintiff, Reyes Alvarez. In the wake of this accident, the plaintiff was left totally disabled. The plaintiff and Ziolo’s insurance carrier submitted the plaintiffs claim to high-low binding arbitration, which resulted in a finding that he had sustained damages in excess of $100,000, and pursuant to the agreement for arbitration the plaintiff was awarded $90,000.1 Before it would pay the plaintiff, however, Ziolo’s insurance carrier insisted upon and obtained a general release2 that discharged itself, Ziolo, *730and a relative of Ziolo’s from further Lability (release).3 Because this award did not fully compensate the plaintiff for his injuries, he sought additional compensation from the Register on the ground that it was also liable for the injuries that Ziolo had caused while she was acting within the course of her employment with the Register. The majority believes that, as a matter of law, the release in favor of Ziolo also releases the Register from liability. For the reasons set forth in this dissent, I disagree.
“At common law in Connecticut, a release of one joint tortfeasor operated as a release of all joint tortfeasors. See Dwy v. Connecticut Co., 89 Conn. 74, 77, 92 A. 883 (1915). . . . This common law rule was widely criticized by courts and commentators as unjust because it served as a trap for unknowing plaintiffs, barring them from suing additional tortfeasors and, in some cases, from obtaining full relief for their injuries. See, e.g., McInnis v. Harley-Davidson Motor Co., 625 F. Sup. 943, 947 (D.R.I. 1986) (applying Rhode Island law); Moore v. Missouri Pacific Railroad, 299 Ark. 232, 239-40, 773 S.W.2d 78 (1989); Bjork v. Chrysler Corporation, 702 P.2d 146, 152-54 (Wyo. 1985); W. Prosser & W. Keeton, Torts (5th Ed. 1984) § 49, p. 333 [‘the rule seems at best an antiquated survival of an arbitrary common law procedural concept, arising out of long forgotten semi-criminal forms of action’]; R. Satter, *731‘Changing Roles of Courts and Legislatures,’ 11 Conn. L. Rev. 230, 236 (1979); see also Fulmore v. Coleman, 41 Conn. Sup. 353, 354, 574 A.2d 1337 (1989) ....
“In 1969, the Connecticut legislature abrogated the common law rule by enacting General Statutes § 52-572e, which derives from the Uniform Contribution Among Tortfeasors Act. Public Acts 1969, No. 69-143. Section 52-572e provides in relevant part: ‘(b) A release by the injured person, or his legal representative, of one joint tortfeasor does not discharge the other tortfeasors unless, and only to the extent, the release so provides.’ ” (Citation omitted; emphasis in original.) Sims v. Honda Motor Co., 225 Conn. 401, 406-407, 623 A.2d 995 (1993).
The majority claims that the Register does not fall within the scope of § 52-572e because it is not a joint tortfeasor. According to the majority, “a principal whose liability rests solely upon the doctrine of respondeat superior and not upon any independent act of the principal is not a joint tortfeasor with the agent from whose conduct the principal’s liability is derived. . . . [T]he principal is not a tortfeasor in the true sense of the word because he is not independently liable based upon his own independent actionable fault.” (Citation omitted.) This analysis distorts the well settled contours of our common law in Connecticut.
More than one century ago, this court observed that “substantial justice is best served” by the rule that an employer is liable for the torts committed by its employee, a conclusion that “rests upon a public policy too firmly settled to be questioned.” Hearns v. Waterbury Hospital, 66 Conn. 98, 126, 33 A. 595 (1895). Nearly seventy years ago, this court explained this doctrine as follows: “The liability of [an employer and its employee] exists without relation to that of the other; the [employee] for his own wrongful conduct; the [employer] for the wrongful conduct of his [employee] *732while acting for him. The breach of duty as to each is independent of the other. In no sense is the [employer’s] duty a derivative one.” (Emphasis added.) Chase v. New Haven Waste Material Corp., 111 Conn. 377, 380, 150 A. 107 (1930). This is so, the Chase court explained, for the following reason: “[E]very man who prefers to manage his affairs through others, remains bound to so manage them that third persons are not injured by any breach of legal duty on the part of such others while they are engaged upon his business and within the scope of their authority.” (Internal quotation marks omitted.) Id. In short, “he who acts through another, acts by himself.”4 (Internal quotation marks omitted.) Id., 381. Accordingly, pursuant to Chase, the Register and its employee Ziolo are joint tortfeasors.
The facts of Chase make it unambiguously clear that the Register and Ziolo were, in fact, joint tortfeasors. The plaintiff in Chase — a minor child — was injured by a truck driven by his father in the course of his employment with the defendant. Id., 378. The defendant claimed that, since the doctrine of parental immunity precluded the plaintiff from bringing suit against his own father,5 the plaintiff was also barred from bringing suit against his father’s employer on a theory of respondeat superior. Id., 378-79. The Chase court rejected this argument, thus squarely holding that an employer’s liability is independent from the liability of its employee.6 Id., 380.
*733Similarly, the Register’s negligence is independent from Ziolo’s negligence. Accordingly, the two fall within the scope of the definition of “joint tortfeasors” contained in § 52-572e. For this reason, the plaintiffs decision to release Ziolo from further liability “does not discharge the [Register] unless, and only to the extent [that], the release so provides.” General Statutes § 52-572e (b). The release does not so provide. By its terms, the release discharges only Ziolo, a relative of Ziolo’s, and Ziolo’s insurance carrier. Although the release expressly binds the plaintiffs employer, it contains no parallel provision for Ziolo’s employer.7
As the majority acknowledges, “the contracting parties’ intent, not the operation of a legal rule, determines the scope of a release. . . . Sims v. Honda Motor Co., supra, 225 Conn. 413.” (Citations omitted; internal quotation marks omitted.) The question of what the plaintiff intended to accomplish by executing the release presents — at a bare minimum — a genuine issue of material fact. In an affidavit, the plaintiff expressly stated that “I never intended to release [the Register], nor did I ever accept any monies from the [Register] in settlement of any claims.”8
If there were any doubt about the conclusion that the release should not insulate the Register from liability, the legislative purpose behind § 52-572e would be *734sufficient to dispel it. As previously discussed, § 52-572e was enacted to eliminate “an antiquated survival of an arbitrary common law procedural concept, arising out of long forgotten semi-criminal forms of action . . . .” W. Prosser & W. Keeton, supra, § 49, p. 333. By precluding the plaintiff from recovering damages from the Register, the majority has resurrected this antiquated hypertechnicality.
In her concurring opinion, Justice Peters asserts that “th[e] unhappy result [that the majority has reached] follows from our common law . . . .” This is incorrect.9 As I have discussed, the Chase court recognized nearly seventy years ago that, pursuant to our common law, “[t]he liability of [an employer and its employee] exists without relation to that of the other; the [employee] for his own wrongful conduct; the [employer] for the wrongful conduct of his [employee] while acting for him. The breach of duty as to each is independent of the other. In no sense is the [employer’s] duty a derivative one.”10 (Emphasis added.) Chase v. New Haven Waste Material Corp., supra, 111 Conn. 380. Neither the majority nor the concurrence makes any attempt to reconcile the results of this case with Chase. Instead, both cite to Chase for a cockamamie theory that has nothing to do with the present appeal.
For all of these reasons, I would hold that the trial court incorrectly granted the Register’s motion for summary judgment. Accordingly, I dissent.

 The arbitration agreement between the plaintiff and Ziolo’s insurance carrier, the Progressive Insurance Company, provided, in pertinent part, as follows: “In the event the arbitrator renders an award in an amount less than THIRTY THOUSAND DOLLARS AND 00/100 ($30,000.00), then PROGRESSIVE, on behalf of the DEFENDANT, in exchange for a full release of all claims againstthe DEFENDANT, will pay the sum of THIRTY THOUSAND DOLLARS AND 00/100 ($30,000.00) to PLAINTIFF.
“In the event the arbitrator renders an award greater than NINETY THOUSAND DOLLARS AND 00/100 ($90,000.00), it is agreed that PLAINTIFF will waive any amount in excess of ninety thousand dollars and 00/100 ($90,000.00), and will provide a full release to DEFENDANT in exchange for payment from PROGRESSIVE of NINETY THOUSAND DOLLARS AND 00/100 ($90,000.00).
“In the event the arbitrator renders an award in an amount of Thirty thousand dollars and 00/100 ($30,000.00) or more, but less than ninety thousand dollars and 00/100 ($90,000.00), PROGRESSIVE will pay on behalf of DEFENDANT, the amount of the award and PLAINTIFF will accept and grant full release in exchange therefore, in the sum of the award so rendered.”


 The plaintiffs affidavit in support of his objection to the Register’s motion for summary judgment contains the following explanation: “On or about March 31, 1997, Progressive Insurance Company paid me on behalf of its insured, Grazyna Ziolo, $88,849.91, as well as hospital liens, and sent a ‘Full Release of All Claims and Demands’ to my attorney. . . .
“I understood that the payment from the Progressive Insurance Company was on behalf of the operator, Ms. Ziolo. My attorney attempted to file a satisfaction of the arbitration to the Progressive Insurance Company, but the same was not accepted. . . .
“It was my understanding that the Progressive Insurance Company insisted that I sign their ‘Full Release of All Claims and Demands’ so that my attorney could turn over the next proceeds of the settlement. I never intended to release Ms. Ziolo’s employer, the New Haven Register, Inc., nor did I ever accept any monies from the New Haven Register, Inc., in settlement of any claims.
“As a result of 1his accident, I have been rendered totally disabled . . . and have not been able to work since the date of the accident.
*730“Prior to the accident, I often had two jobs in order to support my family.
“I accepted the settlement from the Progressive Insurance Company because I needed the money due to my inability to work since August 2, 1995.1 did not receive a fully favorable Notice of Decision from the Social Security Administration until September 18, 1997. Consequently, I had to live off my savings and was financially strapped.
“At the time of settlement with the Progressive Insurance Company, I fully intended to pursue a claim against Ms. Ziolo’s employer, the New Haven Register, Inc. I do not feel that my claim has been fully satisfied by the settlement with the Progressive Insurance Company.”


 See footnote 4 of the majority opinion for the full text of the release.


 The majority claims that “[t]he plaintiff contends that . . . Ziolo and the Register were not jointly hable . . . .” This is incorrect. In fact, the plaintiff frames the central issue as “whether the [Register] and [Ziolo] are joint tortfeasors,” and the brief that the plaintiff submitted to this court contains an extensive discussion of why the Register and Ziolo are joint tortfeasors within the meaning of § 52-572e. The absurdity of the majority’s claim is underscored by the fact that the plaintiff cites Chase in the brief that he submitted to this court.


 See, e.g., Ascuitto v. Farricielli, 244 Conn. 692, 697, 711 A.2d 708 (1998).


 The majority’s rejection of our common law in the present case cannot be reconciled with the majority’s adherence to the common law in analogous cases such as Ascuitto v. Farricielli, 244 Conn. 692, 711 A.2d 708 (1998). *733If there is any common thread connecting these cases, it appears to be that the majority will adhere to those portions of our common law that deprive injured parties of just compensation and reject those portions of our common law that accord such compensation. If there is a principled explanation for the jurisprudence that my colleagues have developed, I am at a loss to surmise what that explanation might be.


 The release, in pertinent part, provides: “I, Reyes Alvarez . . . does (do) hereby for my (our) heirs, executors, administrators, successors and assigns and any and all other persons, firms, employers, corporations, associations or partnerships release, acquit, and forever discharge Grazyna Ziolo, Jan Ziolo, and [Ziolo’s insurance carrier] of and from any and all claims . . . .” (Emphasis added.)


 See footnote 2 of this dissenting opinion.


 Justice Peters also asserts that the majority’s “unhappy result follows . . . from the language of ... § 52-572e.” This is also incorrect, for the reasons that I have already explained.


 I apologize for quoting this passage from Chase twice. I repeat myself because, in light of this passage from Chase, the majority and the concurring opinions are bewilderingly wrong.